DETAILED ACTION

This office action is in regards to a continuing application filed September 27, 2018 claiming priority to PCT/JP2017/013023 filed March 29, 2017 and to foreign application JP2016-073612 filed March 31, 2016.   Claims 17-20 are new.  Claims 1-20 are pending and currently being examined.

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections

Claim 10 is objected to because of the following informalities:  In line 4, the phrase “… an ionic compound is bended, ..” may be suggested to read “… an ionic compound is blended, …”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the Claim 9 recites the limitation "the ionic compound" in line 7.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 6-14, and 16-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ota et al. (JP 2005187524 A – machine translation).
Ota et al. teach a polyolefin composition comprising (A) 98.9-50 parts by weight of a polyolefin such as polypropylene, (B) 49.9-1 parts by weight of cellulose fibers, and (C) 0.1-20 parts by weight of maleic anhydride modified polyolefin resin [Abstract; Claim 1; 0011, 0026].  
In regards to claim 6, Ota et al. teach regenerated cellulose fiber wherein regenerated cellulose is formed from wood pulp and other plant based cellulose that has been dissolved and then formed into fibers, therefore the cellulose of Ota et al. are derived from plants [0019].
In regards to claim 7, Ota et al. teach 1-49.9 parts by weight of cellulose fibers based on the total weight of the polyolefin composition [Abstract; 0011, 0026].
In regards to claim 8, Ota et al. teach the maleic anhydride-modified polyolefin is 0.1 – 20 parts by weight based on the total weight of the polyolefin composition [Abstract; 001, 0026; Tables 1-3]. 
In regards to claim 9, Ota et al. do not disclose the apparent elastic modulus of the cellulose with and without the ionic compound or resin having a group containing a partial structure of an acid inherently be the same as claimed (i.e., the apparent elastic modulus (Ef1) of the cellulose contained in the thermoplastic composition is 1.1 times or more with respect to an apparent elastic modulus (Efo) of the cellulose that does not contain the ionic compound or the resin having a group containing a partial structure of an acid anhydride).  If there is any difference between the product of Ota et al. and the product of the instant claims the difference would have been minor and obvious.  “Products of identical chemical composition cannot have mutually exclusive properties.”  A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.  See MPEP 2112.01(I).
In regards to claims 10-11, Ota et al. teach a method of mixing each of the components of polyolefin, cellulose fibers, and maleic anhydride modified polyolefin resin by extruder, Banbury mixer, or multi-directional rotating biaxial kneader [0031-0032].
In regards to claim 12, Ota et al. teach the method of mixing each of the components of polyolefin, cellulose fibers, and maleic anhydride modified polyolefin resin by extruder, Banbury mixer, or multi-directional rotating biaxial kneader [0031-0032].  Pertaining to the order of steps, applicant has not demonstrated the criticality of the order of combining the ingredients as the end result is a composition combining all the same ingredients. Changing the order of steps does not render a claimed process nonobvious over the prior art, see Exparte Rubin, 128 USPQ 440,441,442 (POBA 1959).
In regards to claims 13-14, Ota et al. teach a method of mixing each of the components of polyolefin, cellulose fibers, and maleic anhydride modified polyolefin resin by extruder, Banbury mixer, or multi-directional rotating biaxial kneader [0031-0032] and a method of molding the composition by extrusion molding, injection molding, and blow molding [0033].
In regards to claim 16-20, Ota et al. teach molded articles using the polyolefin resin composition is widely used in the field of automobile applications such as automobile exterior and interior materials [0034, 0050] which encompasses the individual articles of the instant claims. Ota et al. teach polyolefin resins can be used alone or in combination of two or more, and the blending ratio can be appropriately .

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Ota et al. (JP 2005187524 A – machine translation) in view of Noishiki et al. (JP2016017096 A).
The rejection of Claim 1 is adequately set forth in Paragraph 7 above and is incorporated herein by reference.
Ota et al. do not disclose an ionic compound.
In regards to claims 2 and 15, Noishiki et al. disclose a method of producing a fiber-containing resin composition comprising a step of heating and mixing a cellulose fiber (A), a resin (B), and a quaternary ammonium salt (C) wherein the quaternary ammonium salt (C) used is one comprising a hydrocarbon group with 13 or more carbon atoms [Abstract]. Noishiki et al. disclose that cellulose dispersibility in the resin is not adequately achieved with only the addition of an acid-modified polyolefin and that cellulose dispersibility can be improved and the composition’s mechanical properties such as tensile elastic modulus can be improved by adding, heating, and kneading a quaternary ammonium salt such as trimethyl stearyl ammonium chloride [0002, 0004, 0018; Examples]. Noishiki et al. disclose the 
In regards to claims 3-5, Noishiki et al. disclose the quaternary ammonium salts meeting the limitation of instant Formulas 2 and 2a such as lauryltrimethylammonium chloride, stearyltrimethylammonium chloride, distearyldimethylammonium chloride, lauryldimethylethylammonium ethylsulfate, lauryldimethylaminoacetic acid betaine [0018; Examples 1-4].

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD GRINSTED whose telephone number is (571)270-7634.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/RONALD GRINSTED/Examiner, Art Unit 1763